Exhibit 10.1


SECOND AMENDMENT TO
XENIA HOTELS & RESORTS, INC., XHR HOLDING, INC. AND XHR LP
2015 INCENTIVE AWARD PLAN


THIS SECOND AMENDMENT TO XENIA HOTELS & RESORTS, INC., XHR HOLDING, INC. AND XHR
LP 2015 INCENTIVE AWARD PLAN (this “Second Amendment”), is made and adopted by
the Board of Directors (the “Board”) of Xenia Hotels & Resorts, Inc., a Maryland
corporation (the “Company”), on March 26, 2020, effective as of the date of the
Company’s 2020 Annual Meeting of Stockholders (the “2020 Annual Meeting”),
provided that it is approved by the Company’s stockholders on that date (the
“Second Amendment Date”). Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).


RECITALS


WHEREAS, the Company maintains the Xenia Hotels & Resorts, Inc., XHR Holding,
Inc. and XHR LP 2015 Incentive Award Plan (as amended, the “Plan”);


WHEREAS, pursuant to Section 12.1(a) of the Plan, the Plan may be wholly or
partially amended at any time or from time to time by the Board; and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein, effective as of the date of the 2020 Annual Meeting, provided that it is
approved by the Company’s stockholders on that date.


AMENDMENT


1.
Section 3.1 (a). Section 3.1(a) of the Plan is hereby deleted and replaced in
its entirety with the following:



(a) Subject to Section 3.1(b) and Section 12.2 hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan is
9,000,000 Shares (the “Share Limit”). In order that the applicable regulations
under the Code relating to Incentive Stock Options be satisfied, the maximum
number of Shares that may be issued under the Plan upon the exercise of
Incentive Stock Options shall be 9,000,000 Shares. Each LTIP Unit issued
pursuant to an Award shall count as one Share for purposes of calculating the
aggregate number of Shares available for issuance under the Plan as set forth in
this Section 3.1(a) and for purposes of calculating the Individual Award Limits
set forth in Section 3.3 hereof


2. Section 3.1(d). The following new Section 3.1(d) is hereby added to the Plan:


(d) Notwithstanding any other provision of the Plan to the contrary, but subject
to Section 12.2 of the Plan, Awards granted under the Plan on or after the
effective date of the Second Amendment to the Plan (the “Amendment Date”) shall
vest no earlier than the first anniversary of such Award’s date of grant;
provided, however, that, notwithstanding the foregoing, Awards that result in
the issuance of an aggregate of up to 5% of the shares of Common Stock available
pursuant to this Section 3.1 (as such number of shares of Common Stock may be
increased from time to time in accordance with the Plan) may be granted to any
one or more Participants without respect to such minimum vesting provisions. For
purposes of Awards granted to Non-Employee Directors, a vesting period will be
deemed to be one year if it runs from the date of one annual meeting of the
Company’s stockholders to the next annual meeting of the Company’s stockholders.
Notwithstanding the foregoing, nothing in this Section 3.1(d) shall preclude or
limit any Award or other arrangement (or any action by the Committee) from
providing for accelerated vesting of such Award in connection with or following
a Participant’s death, disability, retirement or involuntary termination or in
connection with the occurrence of a Change in Control.”


3. This Second Amendment shall be and, as of the Second Amendment Date, is
hereby incorporated in and forms a part of the Plan.


4. Except as expressly provided herein, all terms and provisions of the Plan
shall remain in full force and effect.


[Signature Page Follows]




--------------------------------------------------------------------------------








I hereby certify that the foregoing Second Amendment was duly adopted by the
Board of Directors of Xenia Hotels & Resorts, Inc. on March 26, 2020, and
approved by the stockholders of Xenia Hotels & Resorts, Inc. on May 19, 2020.




Executed on this 19th day of May, 2020.


 
 
 
/s/ Taylor C. Kessel
 
 
 
 
Taylor C. Kessel
 
 
 
 
Senior Vice President and General Counsel











